Moyer, C.J.
This affidavit of disqualification was filed by Ted Macejko, Jr., counsel for defendant, Belinda L. Stuard, seeking the disqualification of Retired Judge Mary Cacioppo, sitting by assignment in Trumbull County, from further proceedings in the above-captioned case.
Affiant alleges that Judge Cacioppo and the guardian ad litem have engaged in ex parte communications, an allegation that is disputed in separate affidavits submitted by the judge and the guardian. The hearsay allegations of the affiant will not stand in the face of an affirmative denial by the trial judge of substantive ex parte contacts. In re Disqualification of Murphy (Feb. 13, 1989), No. 88-AP-131, unreported.
Accordingly, the affidavit is found not well taken and is denied. The case shall proceed before Judge Cacioppo.